Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Agiwal for the "SYSTEM AND METHOD OF TRANSMITTING AND RECEIVING PAGING AND SYSTEM INFORMATION" filed 11/04/2020 has been examined.  This application is a national stage entry of PCT/KR2019/011728, International Filing Date: 09/10/2019 which Claims Priority from Provisional Application 62730846, filed 09/13/2018, from Provisional Application 62782774, filed 12/20/2018 and claims foreign priority to 10-2018-0153929, filed 12/03/2018 in Korea.  The preliminary amendment filed 11/04/2020 has been entered and made of record.  Claims 16-39 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

	Claim Objections
3.         Claims 28-30 & 34-36 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.         Claims 16, 22, 28, 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over You et al. (US#2018/0279268) in view of Park et al. (US#10,736,116).
Regarding claims 28, 34, the references disclose a novel system and apparatus for transmitting/receiving paging and system information, according to the essential features of the claims. You et al. (US#10,517,083) discloses a terminal in a communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver (see Fig. 13 for the elements of the device) and configured to: obtain, from a base station, first information associated with a time division duplex (TDD) configuration through system information (para [0065]-[0066]: The UE communicate with the eNB only after acquiring system information necessary for system configuration of the UE from the eNB), obtain, from the base station, second information associated with a search space configuration for a paging (para [0007]-[0011]: CSS is configured in accordance with a configuration based on the system information block ), identify a physical downlink control channel (PDCCH) monitoring occasion for the paging based on the first information and the second information (Fig. 8; para [0183]-[0187]: paging occasion is a time region for M-PDCCH monitoring for paging message scheduling), and perform monitoring of a PDCCH addressed to a paging radio network temporary identifier (P-RNTI) in the PDCCH monitoring occasion for the paging (para [0100], [0178]: One paging occasion means a subframe having P-RNTI transmitted on PDCCH/M-PDCCH addressing the paging message).
You does not specifically disclose wherein the PDCCH monitoring occasion is not overlapped with one or more uplink symbols.  However, Park et al. (US#10,736,116) from the same or similar field of endeavor teaches in Figs. 20, 21A block diagrams illustrated a resource configuration for allocating UL resources with different TTI lengths according to PDCCH monitoring time and frequency resources, in which the base station may categorize the PDCCH monitoring occasions into PDCCH monitoring occasion 1 2010 and PDCCH monitoring 2 2020 according to their time and frequency resources. In this case, the time and frequency resources of the PDCCH monitoring occasion 1 2010 and the time and frequency resources of the PDCCH monitoring occasion 2 2020 are configured so as not to be overlapped (Col. 35, lines 37 to Col. 36, line 23).  

One skilled in the art would have recognized the need for effectively and efficiently facilitating transmitting/receiving paging and system information in wireless communications, and would have applied Park’s allocating UL resources with different TTI lengths according to PDCCH monitoring time and frequency resources into You’s method for transmitting/receiving DCI and a device.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Park’s method and apparatus for an UL transmission based on a characteristic of physical resources into You’s method and UE for receiving DCI, and method BS for transmitting DCI with the motivation being to provide a method and system for transmitting and receiving paging and system information.
Allowable Subject Matter
6.	Claims 17-18, 23-24, 29-30, 35-36 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 19-21, 25-27, 31-33, 37-39 depend on the objected claims above.

7.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein obtaining, from the base station, third information associated with a position for at least one synchronization signal block (SSB) through a system information block 1 (SIB1), wherein a number of the PDCCH monitoring occasion is equal to a number of transmitted SSBs determined based on the third information associated with the position for the at least one SSB; wherein obtaining, from the 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Agiwal et al. (US#11,064,534) is cited to show method and apparatus for supporting multiple message a sizes and uplink coverage for two step random access procedure.
The Park et al. (US#10,785,804) shows bandwidth part configuration information.
The Yi et al. (US#2017/0347335) shows method and apparatus for transmitting paging for MTC UE in wireless communication system.
The Takeda et al. (US#2021/0204308) shows user terminal.
The Kim et al. (US#9,408,096) method & wireless device for monitoring control channel.
The Kim et al. (US#10,904,874) shows method for transmitting and receiving data in wireless communication system, and device therefor.
The Moulsley (US#9,924,505) shows control channels for wireless communication.
The Chun (US#2022/0030548) shows method for transmitting and receiving paging signal in wireless communication system and apparatus therefor.
The Freda et al. (US#2020/0396654) shows supplementary uplink in wireless systems.


"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

11.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
02/07/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477